--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March 12, 2013 (this
"Amendment"), is among MEADOWBROOK INSURANCE GROUP, INC., a Michigan corporation
(the “Borrower”), the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and BANK OF AMERICA, N.A. and KEYBANK NATIONAL
ASSOCIATION, as Syndication Agents.


RECITAL


The Borrower, the Lenders, the Administrative Agent and the Syndication Agents
are parties to a Credit Agreement dated as of August 29, 2012 (as amended or
otherwise modified from time to time, the "Credit Agreement").  The Borrower
desires to amend the Credit Agreement as set forth herein and the Lenders are
willing to do so in accordance with the terms hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:
 
ARTICLE 1.
AMENDMENTS.


Upon the satisfaction of the conditions set forth in Article 3 hereof, the
Credit Agreement shall be amended as follows:


1.1           The following definitions are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:


“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement pursuant to
which the Borrower purchases a call option or capped call option from the
counterparty thereto under which it may receive from such counterparty shares of
common stock of the Borrower, the cash value of such shares or a combination
thereof from time to time upon any exercise of such option and (b) any Swap
Agreement pursuant to which the Borrower issues to the counterparty thereto
warrants to acquire common stock of the Borrower, in each case entered into by
the Borrower substantially concurrently with the issuance of Permitted
Convertible Notes; provided that (i) the terms thereof, taken as a whole, are
reasonably customary for Swap Agreements of such type as of the date thereof,
and (ii) in the case of clause (b) above, such Swap Agreement would, as of the
date of such Swap Agreement, be classified as an equity instrument in accordance
with EITF 00-19, Accounting for Derivative Financial Instruments Indexed to, and
Potentially Settled in, a Company’s Own Stock, and the settlement of such Swap
Agreement would not, as of the date of such Swap Agreement, require the Borrower
to make any payment in cash or cash equivalents that would disqualify such Swap
Agreement from so being classified as an equity instrument.


“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into common stock of the Borrower, cash or any combination
thereof;  provided  that the Indebtedness thereunder satisfies the following
requirements: (i) both immediately prior to and immediately after giving effect
(including pro forma effect) to the issuance thereof, no Default shall exist or
result therefrom; (ii) the terms thereof, taken as a whole, are reasonably
customary for convertible notes as of the date of the issuance thereof (it being
understood and agreed that any provisions prohibiting the delivery of common
stock of the Borrower in excess of 19.9% of total shares outstanding as of the
date of issuance shall constitute a customary term) (iii) such Indebtedness
matures after, and does not require any scheduled amortization or other required
payments or defeasance of principal prior to, the date that is one year after
the Term Loan Maturity Date (it being understood that any provision requiring a
payment or other distribution as a result of customary fundamental changes or
customary conversion rights shall not violate the foregoing restriction), (iv)
such Indebtedness is not guaranteed by any Subsidiary of the Borrower and (v)
the aggregate principal amount of Indebtedness permitted to be issued or
incurred under this definition and Section 6.01(h) hereof shall not exceed
$125,000,000 at any time outstanding.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           The definition of “Change of Control” in Section 1.01 of the
Credit Agreement is amended by replacing the period at the end thereof with “;
or”, and adding the following new clause (e) to the end thereof:


(e) the occurrence of any fundamental change under the Permitted Convertible
Notes that requires, or allows the holders of the Permitted Convertible Notes to
require, a prepayment, redemption or other defeasance of, or distribution with
respect to, the Permitted Convertible Notes.


1.3           The definition of “Consolidated Funded Indebtedness” in Section
1.01 of the Credit Agreement is amended by adding the following to the end
thereof: “Without limiting the definition of Consolidated Funded Indebtedness
and for the avoidance of doubt, Indebtedness under the Permitted Convertible
Notes constitutes Consolidated Funded Indebtedness.”


1.3           The definition of “Equity Interests” in Section 1.01 of the Credit
Agreement is amended by adding the following to the end of such definition:
“Notwithstanding the foregoing, for purposes of Section 6.09(a), the Permitted
Convertible Notes and the Permitted Call Spread Swap Agreements shall not
constitute “Equity Interests”.”


1.4           The definition of “Restricted Payments” in Section 1.01 of the
Credit Agreement is amended by adding the following to the end
thereof:  “Without limiting the definition of Restricted Payments, and for the
avoidance of doubt, all redemptions, payments and other distributions of any
kind under or with respect to the Permitted Convertible Notes shall be
considered Restricted Payments.”


1.5           Section 2.11(d) of the Credit Agreement is restated as follows:


(d)           In addition to all other payments of the Term Loans required
hereunder, the Borrower shall prepay the Term Loans by an amount equal to (i)
100% of the Net Proceeds of any issuance of Equity Interests by the Borrower or
any Subsidiary (other than (x) such Equity Interests issued to the Borrower or
another Subsidiary, (y) the Permitted Convertible Notes and (z) warrants issued
pursuant the Permitted Call Spread Swap Agreements), (ii) the amount by which
the aggregate Net Proceeds from all issuances of Permitted Convertible Notes
exceeds $75,000,000 or such greater amount as may be required by the Borrower
for its business purposes, and (iii) 50% of the Net Proceeds of any Indebtedness
permitted under Section 6.01(j) incurred by any Loan Party.


1.6           Section 6.01(h) of the Credit Agreement is re-designated as
6.01(j), and the following new Sections 6.01(h) and (i) are added immediately
prior thereto:


(h)           Indebtedness under any Permitted Convertible Notes;
 
 
2

--------------------------------------------------------------------------------

 
 
(i)            Indebtedness under any Permitted Call Spread Swap Agreements; and


1.7           Section 6.04(i) of the Credit Agreement is re-designated as
6.04(j), and the following new Section 6.04(i) is added immediately prior
thereto:


(i)            Permitted Call Spread Swap Agreements; and


1.8           Section 6.05 of the Credit Agreement is amended by adding the
following immediately prior to the period at the end thereof: “and (c) Permitted
Call Spread Swap Agreements”.


1.9           Section 6.06 of the Credit Agreement is restated as follows:


SECTION 6.06  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that each Subsidiary may make Restricted Payments to
the Borrower or any other Subsidiary and, so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom (as determined on a pro forma basis acceptable to the
Administrative Agent):


(a) the Borrower may pay regular cash dividends on its Equity Interests
consistent with its historical dividend policies and practices;


(b) the Borrower may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of the
Borrower;


(c) the Borrower may make cash payments and/or deliveries of shares of its
common stock upon conversion or settlement of the Permitted Convertible Notes
pursuant to the terms thereof, provided that the amount of cash payments
permitted hereunder shall be limited to the amount required (and which is not
permitted to be paid by the delivery of shares of common stock, including, for
the avoidance of doubt, due to limitations imposed by the New York Stock
Exchange shareholder approval rules) under the Permitted Convertible Notes;


(d) the Borrower may make any required principal and interest payments in
respect of Indebtedness under the Permitted Convertible Notes, provided that the
amount of cash payments allowed hereunder shall be limited to the amount
required (and which is not permitted to be paid by the delivery of shares of
common stock, including, for the avoidance of doubt, due to limitations imposed
by the New York Stock Exchange shareholder approval rules) under the Permitted
Convertible Notes;


(e) the Borrower may make Stock Redemptions not exceeding (i) $15,000,000 in the
aggregate in any fiscal year of the Borrower or (ii) $30,000,000 in the
aggregate after the Effective Date; and


(f) the Borrower may enter into, exercise any and all of its rights under and
perform any and all of its obligations under any Permitted Call Spread Swap
Agreements.


1.10         Section 6.12 of the Credit Agreement is restated as follows:
 
SECTION 6.12  Prepayments, Etc. of Indebtedness. The Borrower will not, and will
not permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Subordinated
Indebtedness or other Indebtedness listed on Schedule 6.01, or make any optional
prepayment, optional redemption, optional purchase, optional defeasance or other
optional distribution with respect to the Permitted Convertible Notes (it being
understood and agreed that any cash payment permitted by Section 6.06(c) shall
not constitute an optional prepayment, optional redemption, optional purchase,
optional defeasance or other optional distribution), or amend or otherwise
modify any of the agreements governing any Subordinated Indebtedness, other
Indebtedness listed on Schedule 6.01, or the Permitted Convertible Notes
(except, in the case of the Permitted Convertible Notes, (i) amendments to the
indenture under which the Permitted Convertible Notes are issued to conform such
indenture to the “Description of notes” section in the related preliminary
offering memorandum, as supplemented by the related pricing term sheet) and (ii)
any other amendments that would not cause the Permitted Convertible Notes to
fail to satisfy the requirements of the definition of “Permitted Convertible
Notes” herein.
 
 
3

--------------------------------------------------------------------------------

 
 
1.11         Clause (g) of Article VII of the Credit Agreement is restated as
follows:


(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; provided, further that, as it relates to the
Permitted Convertible Notes, (i) any conversion of such Indebtedness by a holder
thereof into shares of common stock of the Borrower, cash or a combination of
cash and shares of common stock required under the terms of the Permitted
Convertible Notes, (ii) the rights of holders of the Permitted Convertible Notes
to convert their Permitted Convertible Notes into shares of common stock of the
Borrower, cash or a combination of cash and shares of common stock of the
Borrower and (iii) the rights of holders of the Permitted Convertible Notes to
require any repurchase by the Borrower of the Permitted Convertible Notes in
cash upon a fundamental change, in each case as described in clause (i), (ii) or
(iii), shall not, in itself, constitute an Event of Default under this paragraph
(g); or


1.12           Reference in clause (iii) of Section 9.02(b) of the Credit
Agreement to “Section 2.10” is corrected to refer to “Section 2.11”, reference
in clause (m) of Article VII of the Credit Agreement to “Change in Control” is
corrected to refer to “Change of Control”, and each of Sections 6.09(a) through
(e), 6.10 and 6.11 are corrected to add “The Borrower will not, and will not
permit any of its Subsidiaries to,” to the beginning thereof.


ARTICLE 2.
REPRESENTATIONS.


The Borrower represents and warrants to the Lenders and the Administrative Agent
that:


2.1           The execution, delivery and performance of this Amendment are
within the Borrower's powers and have been duly authorized by all necessary
corporate and other action.


2.2           This Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3           The execution, delivery and performance of this Amendment by the
Borrower (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, operating agreement, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.


2.4           After giving effect to the amendments herein contained, the
representations and warranties of each Loan Party set forth in the Credit
Agreement or in any other Loan Document are true and correct in all material
respects on and as of the date hereof.


2.5           After giving effect to the amendments herein contained, no Default
shall have occurred and be continuing.
 
ARTICLE 3.
CONDITIONS PRECEDENT.


This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied:


3.1           This Amendment shall be executed by each of the Borrower and the
Required Lenders.


3.2           The Consent and Agreement attached hereto shall be executed by the
Guarantors.


3.3           The Borrower shall have paid an amendment fee to each Lender
signing this Amendment on or before 3:00 pm New York time on March 8, 2013 in an
amount equal to 7.5 basis points on the aggregate amount of the Revolving
Commitment and outstanding Term Loan of each such Lender, payable to such
Lender.


3.4           The Administrative Agent shall have received such resolutions,
certificates and other customary instruments as the Administrative Agent may
reasonably request.
 
ARTICLE 4.
MISCELLANEOUS.


4.1           References in the Credit Agreement or in any other Loan Document
to the Credit Agreement shall be deemed to be references to the Credit Agreement
as amended hereby and as further amended from time to time.  Except as expressly
amended hereby, the Borrower agrees that the Loan Documents are ratified and
confirmed and shall remain in full force and effect and that it has no set off,
counterclaim, defense or other claim or dispute with respect to any of the
foregoing.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2           The terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement.  This Amendment may be signed
upon any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument, and signatures sent by
telecopy or other electronic imaging shall be enforceable as originals.


4.3           This Amendment shall be construed in accordance with and governed
by the laws of the State of Michigan.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
MEADOWBROOK INSURANCE GROUP, INC.
           
By:
/s/ Karen M. Spaun      
Name: Karen M. Spaun
     
Title: Sr. Vice President & Chief Financial Officer
 

 
Signature Page Meadowbrook Insurance Group First Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

  JPMORGAN CHASE BANK, individually and as     Administrative Agent            
By:
/s/ Thomas A. Kiepura      
Name:
Thomas A. Kiepura      
Title:
Sr. Credit Executive  

 
Signature Page Meadowbrook Insurance Group First Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., individually and as a
    Syndication Agent            
By:
/s/ Gregory J. Bosio      
Name:
Gregory J. Bosio      
Title:
Vice President  

 
Signature Page Meadowbrook Insurance Group First Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION, individually
    and as a Syndication Agent            
By:
/s/ James Cribbet      
Name:
James Cribbet      
Title:
SVP  

 
Signature Page Meadowbrook Insurance Group First Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE PRIVATEBANK AND TRUST COMPANY
           
By:
/s/ Laura M. Kalil      
Name:
Laura M. Kalil      
Title:
Managing Director  

 
Signature Page Meadowbrook Insurance Group First Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS, N.A.
         
By:
/s/ Jeffrey M. Terrill      
Name:
Jeffrey M. Terrill      
Title:
Senior Vice President  

 
Signature Page Meadowbrook Insurance Group First Amendment
 
 
 

--------------------------------------------------------------------------------

 
 
CONSENT AND AGREEMENT
 
As of the date and year first above written, each of the undersigned
hereby:  (a) fully consents to the terms and provisions of the above Amendment
and the consummation of the transactions contemplated thereby; (b) agrees that
the Guaranty to which it is a party and each other Loan Document to which it is
a party are hereby ratified and confirmed and shall remain in full force and
effect, acknowledges and agrees that it has no setoff, counterclaim, defense or
other claim or dispute with respect the Guaranty to which it is a party and each
other Loan Document to which it is a party; and (c) represents and warrants to
the Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its corporate or limited
liability company powers, as applicable, have been duly authorized by all
necessary corporate or limited liability company action, as applicable, and are
not in contravention of any applicable law or regulation or of any terms of its
organizational documents or of any material agreement or undertaking to which it
is a party or by which it is bound, except where such contravention would not
reasonably be expected to result in a Material Adverse Effect and this Consent
and Agreement is the legal, valid and binding obligations of it, enforceable
against it in accordance with the terms hereof and thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.
 

 
CREST FINANCIAL CORPORATION
         
By:
/s/ Karen M. Spaun    
Name:
Karen M. Spaun    
Title:
Chief Financial Officer & Treasurer             MEADOWBROOK INC.            
By:
/s/ Robert S. Cubbin    
Name:
Robert S. Cubbin       President             PROCENTURY CORPORATION            
By:
/s/ Karen M. Spaun    
Name:
Karen M. Spaun    
Title:
SVP & Chief Financial Officer          
DETROIT 7-4491 1274879v4
     

 
 
Signature Page Meadowbrook Insurance Group First Amendment – Consent and
Agreement
 

--------------------------------------------------------------------------------